i          i      i                                                                i     i     i




                                 MEMORANDUM OPINION

                                        No. 04-09-00612-CV

                                     Fructuoso SAN MIGUEL,
                                             Appellant

                                                  v.

                                        CITY OF LAREDO,
                                             Appellee

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2008-CVF-00993-D3
                           Honorable Elma Salinas-Ender, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

AFFIRMED

           Appellant Fructuoso San Miguel sued the City of Laredo for violations of the Texas Open

Meetings Act (“TOMA”). The trial court granted the City’s motion for summary judgment and

dismissed all of appellant’s claims. We affirm.
                                                                                      04-09-00612-CV



                                  FACTUAL BACKGROUND

       After the former police chief of the City of Laredo was convicted of corruption, the City

initiated a selection process to hire a new police chief. Appellant was among the finalists under

consideration for the position. In the end however, the City Manager appointed Carlos Maldonado,

and the City Council confirmed the appointment. Thereafter, appellant brought suit under TOMA

challenging the recruitment, selection, appointment, and ratification of Maldonado as the new chief.

In his lawsuit, appellant alleged the City violated TOMA at a number of meetings. Appellant sought

(1) a judicial declaration that the City Council violated TOMA and the decision to hire Maldonado

was null and void because the decision was reached in violation of TOMA and (2) a writ of

mandamus to prevent the City from continuing to violate TOMA. The City moved for a traditional

summary judgment, which was granted. This appeal ensued.

                                   STANDARD OF REVIEW

       When, as here, a defendant moves for a traditional summary judgment, the defendant has the

burden of establishing as a matter of law that no genuine issue of material fact exists as to one or

more essential elements of the plaintiff’s cause of action. See Casso v. Brand, 776 S.W.2d 551, 556

(Tex. 1989); Nixon v. Mr. Property Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). If the defendant

meets this burden, the plaintiff must then raise a genuine issue of material fact on that element. See

Haynes v. Beceiro, 219 S.W.3d 24, 27 (Tex. App.—San Antonio 2006, pet. denied).




                                                 -2-
                                                                                                       04-09-00612-CV



                                                   DISCUSSION

         Appellant alleged the selection of the new police chief occurred over a series of eight

meetings all of which involved violations of TOMA. The City’s motion for summary judgment was

based on its argument that the notice of each meeting complied with TOMA.1

         “Every regular, special, or called meeting of a governmental body shall be open to the public,

except as provided by this chapter.” TEX . GOV ’T CODE ANN . § 551.002 (Vernon 2004). A

governmental body is required to give notice of the “subject of each meeting held by the

governmental body.” Id. § 551.041. The notice must be sufficiently specific to alert the general

public to the topics to be considered at the upcoming meeting. City of Laredo v. Escamilla, 219
S.W.3d 14, 19 (Tex. App.—San Antonio 2006, pet. denied). “As long as a reader is alerted to the

topic for consideration, it is not necessary to state all of the consequences which may flow from

consideration of the topic.” Cox Enters., Inc. v. Board of Trustees Of Austin ISD, 706 S.W.2d 956,

958 (Tex. 1986). Any action taken in violation of TOMA is voidable. TEX . GOV ’T CODE § 551.141.

         The first meeting occurred on October 30, 2007; however, appellant presents no specific

complaint about this meeting. The second meeting occurred on December 17, 2007 and the notice

for that meeting noted a staff report as follows: “Presentation . . . regarding the recruitment progress

of the Chief of Police position and explore the feasibility of hiring a professional recruiter, with

possible action.” At the meeting, the City Council authorized the City Manager to: (1) “make the

salary negotiable with the possibility of finding out how the applicants meet” certain education


         1
           … On appeal, the City also argues summary judgment was proper because the City complied with TOMA at
the last meeting at which the appointment of Maldonado was confirmed. According to the City, any procedural defects
in the pre-confirmation actions taken during the prior seven meetings do not invalidate any action taken during the final
meeting. The City did not move for summary judgment on this basis and, therefore, we will not consider this argument
on appeal.

                                                           -3-
                                                                                      04-09-00612-CV



requirements; (2) hire a recruiter for a fee not to exceed $30,000; and (3) “indicate something other

than municipal police experience.” On appeal, appellant’s complaint appears to be that the notice

failed to actually state the “subject” of the meeting. We disagree. The notice alerted the general

public that a progress report would be provided to City Council and possible action might result

based on consideration of the report. Making the salary negotiable, exploring the educational and

work-experience requirements for the position, and retaining a professional recruiter are all

consequences that flow from consideration of the subject of the meeting. Therefore, we conclude

no TOMA violation occurred with regard to the December 17, 2007 meeting.

       The third meeting occurred on January 7, 2008 and the notice for that meeting stated the City

Council would consider authorizing the City Manager “to enter into a contract with Mercer Group;

not to exceed $30,000.00 to conduct a comprehensive search to recruit a Police Chief for the City

of Laredo.” The agenda from the meeting indicates the City Manager received the necessary

authorization. Appellant alleges that, during the council meeting, the City Manager said the Mercer

Group would have “no more than 75 days,” which according to appellant put the deadline to submit

applications for the chief of police position at March 22, 2008. Appellant contends Maldonado

actually submitted his application, with no notice to the public, sometime after March 22nd. We find

no TOMA violation because the notice of the meeting indicated the City Council would consider

entering into a contract with the Mercer Group, which is exactly what transpired when the City

Manager was authorized to enter into the contract. The fact that a verbal deadline for submitting

applications was mentioned at the meeting and a candidate allegedly submitted his application after

that deadline does not amount to a TOMA violation.




                                                 -4-
                                                                                      04-09-00612-CV



       The fourth meeting occurred on April 7, 2008 and the City Council met in executive session.

TOMA requires a governmental body to “either keep a certified agenda or make a tape recording of

the proceedings of each closed meeting, except for a private consultation permitted under Section

551.071.” Id. § 551.103(a). The presiding officer must certify that any such agenda is a true and

correct record of the proceedings. Id. § 551.103(b). The certified agenda must include the

following: “(1) a statement of the subject matter of each deliberation; (2) a record of any further

action taken; and (3) an announcement by the presiding officer at the beginning and the end of the

meeting indicating the date and time.” Id. § 551.103(c). Appellant contends the certified agenda

of this meeting contains no record of the proceedings. We disagree. The certified agenda complies

with section 551.103 in that it states (1) the subject matter of the deliberation (“to deliberate the

appointment, employment and duties of the Chief of Police; and return to open session for possible

action thereon”); (2) a record of any further action (“[unreadable] completed vis-a-vis selection

process – calendar to for [sic] interviews of finalists”); and (3) that the executive session began on

April 7, 2008 at 8:04 p.m. and concluded on the same date at 8:25 p.m. Therefore, we conclude no

TOMA violation occurred with regard to the April 7, 2008 meeting.

       The fifth meeting occurred on April 21, 2008 and appellant complains no notice was given

to the public that there would be any discussion about the chief of police position or that the names

of the finalists would be divulged. Appellant complains the City Manager announced, during the

meeting, the names of the five finalists, including that of Maldonado. According to appellant, this

was the first time the public had any notice that the deadline to apply had been extended and that

Maldonado had applied for the position. It is true that the notice of the meeting neither mentioned

nor alluded to the chief of police position. However, if, during a meeting of a governmental body,


                                                 -5-
                                                                                       04-09-00612-CV



a member of the governmental body inquires about a subject for which the required notice has not

been given, the notice provisions do not apply to the following: “(1) a statement of specific factual

information given in response to the inquiry; or (2) a recitation of existing policy in response to the

inquiry.” Id. § 551.042(a). The City Manager at the time, Carlos Villarreal, submitted his affidavit

in which he stated he attended the April 21, 2008 meeting, and during this meeting, he was asked

by the Mayor to report the names of the finalists, which he did. Villarreal also reminded the council

of an upcoming informal gathering to meet the finalists and of a council meeting to interview the

finalists. Section 551.042 also provides that “[a]ny deliberation of or decision about the subject of

the inquiry shall be limited to a proposal to place the subject on the agenda for a subsequent

meeting.” Id. § 551.042(b). In this case, no action was taken regarding the selection of a new police

chief. Because Villarreal’s statements were “of specific factual information given in response to [an]

inquiry” and no deliberation or decision was taken on the subject of the inquiry, we conclude no

TOMA violation occurred with respect to the April 21, 2008 meeting.

       The sixth meeting occurred on April 24, 2008 and was held at a hotel. Appellant complains

notice of this meeting was not posted on the internet. Under TOMA, the City of Laredo is required

to post notices of meetings on its internet website site. See id. § 551.056(a), (b) (Vernon Supp.

2009). In its motion for summary judgment, the City argued no notice was necessary because the

gathering on April 24th was not a “meeting” as that word is defined in the Government Code, but

was, instead, simply an informal “meet and greet” between members of the City Council and the

police chief finalists, with members of the media present.




                                                  -6-
                                                                                      04-09-00612-CV



       TOMA defines a “meeting” as

       a gathering (i) that is conducted by the governmental body or for which the
       governmental body is responsible; (ii) at which a quorum of members of the
       governmental body is present; (iii) that has been called by the governmental body;
       and (iv) at which the members receive information from, give information to, ask
       questions of, or receive questions from any third person, including an employee of
       the governmental body, about the public business or public policy over which the
       governmental body has supervision or control. . . . .

Id. § 551.001(4)(B).

       A “quorum” is defined as “a majority of a governmental body, unless defined differently by

applicable law or rule or the charter of the governmental body.” Id. § 551.001(6). On appeal,

appellant contends a fact issue was raised as to whether TOMA was violated with respect to the

April 24th “meeting” because on this date a quorum was present for “a gathering” “called by the

governmental body” and “conducted by the governmental body” at which the members of the

governmental body received information from, gave information to, asked questions of, or received

questions “from any third person” “about the public business or public policy over which the

governmental body has supervision or control.”

       It is undisputed that the Mayor of the City of Laredo as well as members of the City Council

attended the April 24th gathering. And there is no dispute that the Mayor and council members

spoke to the finalists. Appellant’s summary judgment affidavit lists the names of various attendees,

including the Mayor and council members. However, nothing in the summary judgment record

indicates who was present or who participated in any particular conversation. Also, there is no

evidence a majority of the members of the City Council posed questions to each finalist or a majority

of the members responded to questions posed by the finalists. Nothing in the record reveals the

specific nature of any conversation between an individual finalist and council member. Therefore,


                                                 -7-
                                                                                        04-09-00612-CV



there is no fact issue as to whether a “quorum” formed, nor is there a fact issue as to whether any

conversation between council members and finalists included information “about the public business

or public policy over which the governmental body has supervision or control.” Accordingly, we

conclude the City conclusively established that no “meeting” as defined under section 551.001(4)(B)

occurred at the hotel on April 24th and, accordingly, the failure to post notice of the gathering on the

City’s website did not violate TOMA.

       The seventh meeting, held on April 25, 2008, was the meeting at which the finalists were

formally interviewed by the City Council. The agenda for the meeting stated, under the caption

“Staff Report,” as follows: “Formal interview of prospective finalists for the position of Police Chief,

with possible action.” Appellant contends the agenda led the public to believe this would be a report

from the staff about interviews by staff, but instead, it was a meeting with live interviews before City

Council. Appellant’s argument overlooks a further statement in the agenda that “each candidate

would be given 15 minutes for questions and answers.” Therefore, we conclude the agenda was

sufficiently specific to alert the general public that live interviews would be conducted at the

meeting.

       Appellant also contends the City Manager “invoked the rule” at the April 25th meeting and

the candidates were excluded from the room and only allowed into the room one at a time.

According to appellant, TOMA does not provide for “invoking the rule.” The minutes of the April

25th meeting reveal no finalist objected to being excluded from the room during the interview of

another finalist. And, in his summary judgment affidavit, appellant, who was present as a finalist

for the interviews, does not state he raised any objection to the manner in which the interviews were




                                                  -8-
                                                                                     04-09-00612-CV



conducted. We therefore conclude TOMA was not violated with respect to the manner in which the

interviews were conducted.

       The final meeting about which appellant complains was held on May 12, 2008. At this

meeting, the City Council went into executive session to discuss the chief of police position.

Appellant contends no “true and correct record” of the proceeding was kept. With an exception that

does not apply here, TOMA requires a governmental body to “either keep a certified agenda or make

a tape recording of the proceedings of each closed meeting . . . .” Id. § 551.103(a). Here, although

no tape recording was made of the closed meeting, the record contains a certified copy of the

executive session agenda. The certified agenda states the City Council went into executive session

to “deliberate the appointment, employment and duties of the Chief of Police” and that “no formal

action was taken” at the closed meeting. Therefore, we conclude TOMA was not violated with

respect to the May 12, 2008 meeting.

                                         CONCLUSION

       We conclude the City of Laredo conclusively established that TOMA was not violated with

regard to any of the complained-of meetings; therefore, the trial court did not err in rendering

summary judgment in favor of the City. Accordingly, we overrule appellant’s issues on appeal and

affirm the trial court’s judgment.



                                                      Sandee Bryan Marion, Justice




                                                -9-